Citation Nr: 0108190	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-09 107	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a fractured left great toe.

2.  Entitlement to service connection for allergies.


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1980 to 
August 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision in which the 
RO denied the veteran's claim of service connection for 
allergies and granted service connection for residuals of a 
fractured left great toe.  The veteran appeals to the Board 
for a higher rating for her service connected residuals of a 
fractured left great toe, as well as appealing the denial of 
her service connection claim for allergies.

The remand following this decision addresses the veteran's 
service connection claim for allergies.



FINDING OF FACT

The veteran's service connected residuals of a fractured left 
great toe result in moderate impairment.



CONCLUSION OF LAW

A compensable rating of 10 percent and no higher, is 
warranted for the veteran's service connected residuals of a 
fractured left great toe.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.71a, 
Diagnostic Codes 5283 (2000).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service from January 1980 to 
August 1983.

A service medical record, dated in April 1982, indicates the 
veteran fractured her great toe in service while running.  
She was treated with a short leg walking cast, to be worn for 
14 days.

In June 1982, the veteran presented for treatment complaining 
of pain resulting from putting on her boot.  It was noted 
that the toenail from her great toe had fallen off.  She was 
referred to the podiatrist for treatment, which included an 
injection of Lidocaine.

In November 1998, the RO received the veteran's claim of 
service connection for residuals of a fractured left great 
toe.

A VA examination was afforded the veteran in February 1999.  
At this time, she reported having fractured her left great 
toe, while in service during a run.  This injury was 
subsequently treated with a short leg cast, which according 
to the veteran, was worn for two months.  The veteran further 
related that she now has difficulty with her toenails falling 
off, which usually occurs once a year.  In additon, she 
reported her left foot also has pain with certain rigid shoe 
wear; however, her symptoms are relieved with rest.

On physical examination, the veteran's left foot demonstrated 
tenderness to palpation along the distal diaphysis of the 
dorsum of the great toe.  She had no tenderness to palpation 
along the metatarsals of the lesser toes.  There were no 
clots or hammertoes which were noted, nor were there other 
areas of hyperkeratoses.  In regards to the nail of the 
veteran's great toe, no deformity was noted; however, her 
second toe demonstrated a fungal infection of the toenail.  
The veteran's foot was otherwise supple.  She had a normal 
longitudinal metarsal arch, and she walked with a normal 
gait.  Lastly, x-rays of the veteran's left foot revealed no 
evidence of a fracture either old or acute.

By a rating decision dated in February 1999, the RO granted 
service connection for residuals of a fractured left great 
toe, and an noncompensable evaluation was assigned.  (Since 
this February 1999 decision, the veteran's rating has not 
been increased).  


II.  Legal Analysis

The veteran in this case seeks a compensable rating for her 
service connected residuals of a fractured left great toe.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Applicable regulations 
require that in evaluating a given disability, that 
disability must be viewed in relation to its whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2.  VA is also required to 
resolve any reasonable doubt regarding the current level of 
the veteran's disability in the veteran's favor.  38 C.F.R. 
§ 4.3.  Lastly, separate diagnostic codes identify the 
various disabilities.  VA therefore, has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).

The veteran has appealed from an initial award.   Therefore, 
consideration will given to whether a rating greater than 10 
percent, for her service connected residuals of a fractured 
left great toe was warranted for any period of time during 
the pendency of her claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

In this instant case, the veteran's fractured left great toe 
is currently evaluated under 38 C.F.R § 4.71a, Diagnostic 
Codes 5283 and 5284 (2000).  Diagnostic Code 5283 provides 
for a 10 percent rating for moderate impairment, and a 20 
percent rating for moderately severe impairment, resulting 
from nonunion or malunion of the tarsal or metatarsal bones.  
38 C.F.R. § 4.71a, Diagnostic Code 5283 (2000).  Based on the 
evidence of record, a compensable rating of 10 percent, and 
no higher is warranted for the veteran's residuals of a 
fractured left great toe.

According to the veteran's February 1999 VA examination, the 
veteran's left foot demonstrated tenderness to palpation 
along the distal diaphysis of the dorsum of the great toe.  
The veteran has also reported pain with certain rigid shoe 
wear.  In light of 38 U.S.C.A. §§ 4.3 and 4.7, this evidence 
supports a finding of moderate impairment due to residuals of 
a fractured left great toe.

A higher rating of 20 percent is not warranted, as there is 
no evidence on file showing the presence of more severe 
symptomatology.  In addition, the record contains no medical 
findings, which would result in an increased rating in excess 
of 10 percent under any other diagnostic criteria for the 
feet. Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

Finally, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, as to warrant referral 
of the case to appropriate VA officials for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the condition has recently required 
hospitalization.  The veteran's service-connected residuals 
of a fractured left great toe may well cause some impairment 
in her daily activities, but there is nothing to distinguish 
his case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for residuals of a 
fractured left great toe.  In any event, the Board, in the 
first instance, may not assign an extraschedular rating.  
Floyd v. Brown, 9 Vet. App. 88 (1996).




ORDER

A compensable rating of 10 percent and no higher, is 
warranted for the veteran's residuals of a fractured left 
great toe.


REMAND

In addition to her claim for an increased (compensable) 
rating for residuals of a fractured left great toe, the 
veteran also contends that she incurred an allergy disability 
while in service.  In February 1999, the RO decided that the 
veteran's service connection claim for allergies was not well 
grounded.  After the RO adjudicated the veteran's claim, 
Congress enacted legislation that repealed the requirement of 
filing a well-grounded claim.  Under this legislation, VA has 
a duty to assist in the development of the claim.  Veterans 
Claims Assistance Act of 2000.  Veterans Claims Assistance 
Act of 200, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In this regard, it is important to note that this case must 
now be reviewed on a basis that is different from the basis 
of the RO's initial adjudication.  The Court of Appeals for 
Veterans Claims has held that the Board may not decide a 
claim on a basis different from the basis on which the RO 
decided the claim, unless the Board first assures that the 
claimant has had notice and a fair opportunity to comment on 
the case.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Under 
the circumstances of this case, where the claim has been 
denied as not well grounded and the etiology of the veteran's 
allergy condition remains unclear, the Board can neither 
conclude that the claimant has had an adequate opportunity to 
be heard nor find that the RO has fulfilled the duty assist.  

The law requires full compliance with all orders in this 
remand Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder, particularly including the 
veteran's entrance examination.  If any 
such records are unavailable, the reasons 
for the unavailability of these records 
must be documented.

4.  The veteran must be scheduled for a VA general 
examination.  All studies deemed appropriate should 
be performed, and all findings should be set forth 
in detail.  The examiner must review the entire 
claims folder and a copy of this remand prior to 
the examination.  In the report of the examination, 
the examiner should respond specifically to each of 
the following items:

a.  The examiner should state as 
precisely as possible the diagnoses of 
all chronic allergy disabilities the 
veteran may have, which affect her skin 
and/or sinuses.

b.  For each identified allergy 
disability, the examiner should state a 
medical opinion as to the date of onset 
of such.

c.  If the veteran does have an allergy 
disability, and if it is determined that 
she had this condition when she began 
active service, did such disability 
increase in severity beyond the normal 
progression of such condition (i.e. was 
the condition aggravated) during her 
period of active duty?

d.  For each allergy disability, the 
examiner should indicate whether it is at 
least as likely as not that such is 
etiologically related to any disease or 
injury the veteran had in service, 
including the veteran's treatment for 
urticaria/angioedema and/or sinuses while 
in service in November 1982 and 1983.

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should identify 
specifically to which it is not feasible 
to respond.

The veteran must be properly informed of 
her scheduled VA examination, and she 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of her 
failure to report, including a statement 
as to whether she failed to appear 
without notice, or whether she requested 
cancellation or postponement and 
rescheduling of the examination.

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claim folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  The RO should review the veteran's 
claims based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied.  If the 
benefits being sought by the veteran are 
not resolved to her satisfaction, she 
should be sent a supplemental statement 
of the case.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the claims folder 
shall be returned to the Board for further appellate review.  
No action is required of the veteran until he receives 
further notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



